Citation Nr: 1437781	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from August 1975 to May 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2010 rating decisions by the RO. 

The Board notes that the Veteran initially applied to reopen his previously denied claim of service connection for a nervous disorder, which was denied in the February 2010 rating decision.  

In June 2010, the Veteran claimed service connection for depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim of service connection for posttraumatic stress disorder encompasses a claim for service connection for any psychiatric disability afflicting a Veteran based on a review of the medical evidence.   There are multiple psychiatric diagnoses of record.  As such, the Board recharacterized the issue on appeal as indicated.  

The Board notes that, pursuant to his request in the August 2011 Substantive Appeal, the Veteran requested a hearing with the Board; however, he failed to report for the hearing scheduled in May 2014. As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d),(e) (2013). 

The Virtual VA claims file has been reviewed.  Other than the informal hearing presentation and VA treatment records considered in the November 2013 Supplemental Statement of the Case, documents contained therein are duplicative of the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.   

The reopened claim of service connection for an innocently acquired psychiatric disorder is being remanded to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  In an April 1977 rating decision, the RO denied the Veteran's original claim of service connection for a nervous disorder. 

2.  The evidence received since the prior decision includes lay assertions and medical records that are neither cumulative in nature nor repetitive of those previously considered and give rise to a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  

Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  

CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in December 2009, January 2010, June 2010, and October 2010, to the Veteran.  

These letters explained the appropriate definitions of new and material evidence and the evidence needed to substantiate the underlying claims; therefore, the letters provided the new and material evidence notice required by the Kent decision.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claim.  

As will be discussed, the Veteran has presented new and material evidence to reopen the claim of service connection of an innocently acquired psychiatric disorder, and thus, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is will be addressed in the remand section, below.  

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claim and concludes that there is no outstanding evidence with respect to the Veteran's application to reopen the claim of service connection for a an innocently acquired psychiatric disorder.  

Certainly, the Veteran is the best informant to describe the nature and extent of his innocently acquired psychiatric disorder.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  

The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's original claim of service connection of a nervous disorder in April 1977.  The Veteran did not appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the April 1977 decision, the RO denied the Veteran's original claim of service connection on the basis that the evidence did not show that he had an innocently acquired psychiatric disorder due to his military service.  

The RO pointed out that the Veteran was diagnosed with a personality disorder and chronic immature character disorder and drug abuse in service and that an innocently acquired disability was not show to have been incurred in or aggravated by service.  

The RO found that his personality disorders was constitutional or development abnormality and not a disability for purposes of service connection and that his drug abuse was the product of the Veteran's own willful misconduct.

Since the denial of the Veteran's claim in April 1977, evidence consisting of VA medical records and VA examination reports have been associated with his claims file.  

This evidence noted diagnoses that included major depression, schizoaffective disorder of a bipolar type, a history of polysubstance dependence and dementia.  As such, these records now establish that the Veteran currently suffers from an innocently acquire psychiatric disorder.  

To the extent that the Veteran also asserts that he experienced depression since being discharged from service, the Board finds that this represents new and material evidence as his lay assertions of having ongoing manifestations since service are presumed to be credible for the purpose of reopening the claim.  

Hence, on this record, the Board finds that new and material evidence has been presented to reopen the previously denied claim.  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  



REMAND

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9.  Moreover, as noted, his drug abuse is deemed to have been the product of the Veteran's own willful misconduct.  

VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  

According to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Also, the presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).   

Thus, to the extent that the Veteran is shown to suffer from an innocently acquired psychiatric disorder and to assert experiencing symptoms of depression since service, the Board must address whether an innocently acquired psychiatric disorder was superimposed on the Veteran's personality disorder during active service.  

When examined by VA in August 2010, the examiner opined that, prior to entering onto active duty, the Veteran had a mental health disorder that might have "escalated" and led to the documented suicide attempt during service.  

In an addendum opinion in October 2010, the VA examiner noted that it was unclear whether the Veteran had a mental health disorder related to service and that the current mental health disorder was different from the personality disorder and drug abuse in service.  

The VA examiner then added that the mental health diagnosis might be related to his drug abuse history in connection with his maladaptive personality disorder.  

In light of these conflicting statements, the Board finds that another examination should be scheduled in order to determine the nature and likely etiology of the claimed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination in order to determine the nature and likely etiology of the claimed psychiatric disorder.   

The claims folder should be made available to the examiner for review.  The examiner should elicit from the Veteran and record a complete medical history.  

After examining the Veteran and reviewing the entire record, the examiner should provide a medical opinion as to whether it is at least as likely as not that any innocently acquired psychiatric disability including the already identified major depression, schizoaffective disorder or dementia, had its clinical onset during service or otherwise was due to an event or incident of that period of active service.  

If any innocently acquired psychiatric disorder is found to have existed prior to service, the VA examiner should opine as to the likelihood that such disorder increased in severity beyond natural progression during service.

If an innocently acquired psychiatric disorder did not exist prior to service, the VA examiner should opine as to whether it is at least as likely as not that, during service, the Veteran exhibited manifestations of a superimposed acquired disease process that is related to any currently demonstrated psychiatric disability. 

A complete rationale should accompany each opinion provided.  

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  .

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


